               Case 4:20-cv-04717-SBA Document 77 Filed 03/16/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                            NORTHERN DISTRICT OF CALIFORNIA

 3                                      OAKLAND DIVISION

 4
     COMMONWEALTH OF MASSACHUSETTS;                             CASE NO. 4:20-cv-04717 SBA
 5   PEOPLE OF THE STATE OF CALIFORNIA ex rel.
     Xavier Becerra, Attorney General of California; STATE
 6   OF COLORADO; STATE OF CONNECTICUT; STATE                    [PROPOSED] ORDER ADOPTING
     OF DELAWARE; DISTRICT OF COLUMBIA; STATE                    JOINT STIPULATION TO CONTINUE
 7   OF HAWAII; PEOPLE OF THE STATE OF ILLINOIS;                 THE JOINT CASE MANAGEMENT
     STATE OF MAINE; STATE OF MARYLAND;                          STATEMENT AND CASE
 8   ATTORNEY GENERAL DANA NESSEL on behalf of                   MANAGEMENT CONFERENCE
     the PEOPLE OF MICHIGAN; STATE OF                            Current Case Management Conference
 9   MINNESOTA by and through Attorney General Keith             Date: March 24. 2021
     Ellison; STATE OF NEVADA; STATE OF NEW                      Time: 2:30 pm
10   JERSEY; STATE OF NEW MEXICO; STATE OF NEW                   Place: by telephonic or video conference
     YORK; STATE OF NORTH CAROLINA ex rel.                       Judge: Hon. Saundra Brown Armstrong
11   Attorney General Joshua H. Stein; STATE OF
     OREGON; COMMONWEALTH OF
12   PENNSYLVANIA; STATE OF RHODE ISLAND;
     STATE OF VERMONT; COMMONWEALTH OF
13   VIRGINIA ex rel. Attorney General Mark R. Herring;
     STATE OF WISCONSIN,
14
             Plaintiffs,
15
        v.
16
     MIGUEL CARDONA, in his official capacity as
17   Secretary of Education; and UNITED STATES
     DEPARTMENT OF EDUCATION,
18
             Defendants.
19

20
             PURSUANT TO STIPULATION, IT IS SO ORDERED. The Case Management
21
     Conference is continued to May 13, 2021 at _______.
                                                2:30 pm The Parties shall file a Joint Case
22
     Management Statement on or before May 6, 2021.
23

24
     DATE: March 16, 2021                               __________________________________
25                                                      The Honorable Saundra Brown Armstrong
                                                        United States District Judge
26

27

28

     [PROPOSED] ORDER ADOPTING JOINT STIPULATION
     4:20-CV-04717-SBA                        1
